Exhibit 10.75

CONFORMED COPY

IKON LOAN AGREEMENT

Dated as of 30 March 2001

between

ROCHFORD, INC.
as Lender

IKON OFFICE SOLUTIONS DUBLIN LIMITED

and

IKON CAPITAL PLC
as Borrowers

and

THE CHASE MANHATTAN BANK

as Funding Agent

Weil, Gotshal & Manges


ONE SOUTH PLACE LONDON EC2M 2WG
020 7903 1000
WWW.WEIL.COM



IKON LOAN AGREEMENT

Dated as of 30 March 2001

     ROCHFORD, INC. a Delaware corporation (the “Lender”), IKON OFFICE SOLUTIONS
DUBLIN LIMITED a limited liability company incorporated in England and Wales
(“IKON Ireland”) and IKON CAPITAL PLC, an English limited liability company
(“IKON UK” or, in its capacity as originator of the Receivables, the
“Originator”, in its capacity as servicer of the Receivables, the “Servicer” and
together with IKON Ireland, the “Borrowers”), THE CHASE MANHATTAN BANK, in its
capacity as funding agent (“Funding Agent”) agree as follows:

PRELIMINARY STATEMENTS

WHEREAS, the Borrowers have requested that the Lender makes available for the
purposes specified in this Agreement a secured revolving loan facility; and

WHEREAS, the Lender is willing to make available to the Borrowers such secured
revolving loan facility upon the terms and subject to the conditions set forth
herein.

NOW, THEREFORE,the parties agree as follows:

ARTICLE I

DEFINITIONS

     SECTION 1.01 Certain Defined Terms. As used in this Agreement, the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):

     “Adverse Claim” means a lien, security interest or other charge or
encumbrance, or any other type of preferential arrangement.

     “Adverse Selection Test” shall bear the meaning ascribed thereto in Section
8.2 of the Debenture.

     “Affiliate” means, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person or is a director or officer of such Person.

     “Applicable Forward Rate” means, in respect of any Tranche Period, the rate
of exchange of dollars required to purchase one pound at the rate of exchange
specified as applicable on the last day of such Tranche Period in the relevant
Forward Contract.

     “Applicable Spot Rate” means, in respect of any Tranche Period, the rate of
exchange of dollars required to purchase one pound at the rate of exchange
specified as applicable on the first day of such Tranche Period in the relevant
Spot Contract.

     “Asset Backed Loan Agreement” means that certain Asset Backed Loan
Agreement, dated as of the date hereof, among the Lender, as borrower, Park
Avenue Receivables Corporation, as Lender, Chase, as Funding Agent, the
Originator, as Originator, the Servicer as Servicer and the several financial
institutions as may be party from time to time, as APA Banks, as amended,
supplemented or otherwise modified from time to time.

1



     “Base Rate Tranche” means a Tranche funded by the APA Banks by way of a
Base Rate Tranche pursuant to the Asset Backed Loan Agreement.

     “Base Rate Tranche Period” shall mean, with respect to a Base Rate Tranche,
either (i) prior to the Facility Termination Date, a period of up to thirty (30)
days requested by the Borrower and agreed to by the Lender commencing on a
Business Day requested by the Borrower and agreed to by the Lender, or (ii)
after the Facility Termination Date, a period of one (1) day. If such Base Rate
Tranche Period would end on a day which is not a Business Day, such Base Rate
Tranche Period shall end on the next succeeding Business Day.

     “Business Day” means any day on which banks are not authorized or required
to close in New York City and London.

     “Chase” means The Chase Manhattan Bank, a New York State banking
corporation.

     “Collection Fee” has the meaning specified in Section 6.03.

     “Collections” means, with respect to any Receivable, (a) all cash
collections and other cash proceeds of such Receivable and all cash proceeds of
Related Security with respect to such Receivable (including, without limitation,
payments under the related Contract due upon or in connection with (i) Obligor’s
default under the Contract or (ii), loss, theft or damage to the related
Equipment; provided, that Collections shall not include collections which
represent the payment of (x) maintenance charges or (y) insurance premiums, (b)
all Collections deemed to have been received pursuant to Clause 2.03(c) and (c)
all other proceeds of such Receivable.

     “Commitment Expiry Date” shall mean the earliest to occur of (i) the date
on which all amounts due and owing to the Lender under the Agreement and other
Transaction Documents have been paid in full, (ii) the date on which the
Commitments have been reduced to zero pursuant to the terms of the Asset
Purchase Agreement and (iii) the Scheduled Termination Date.

     “CP Tranche” means a Tranche funded by PARCO by way of a CP Tranche
pursuant to the Asset Backed Loan Agreement.

     “CP Tranche Period” means, with respect to a CP Tranche, a period of days
commencing on a Business Day requested by the Borrower and agreed to by the
Lender pursuant to Section 2.05 of this Agreement.

     “Debenture” means the debenture dated 30 March, 2001, between IKON Capital
Plc and the Lender.

     “Eligible Counterparty” means any person with a short term rating of
A-1/P-1 or equivalent.

     “Eligible Receivable” shall bear the meaning ascribed thereto in the Asset
Backed Loan Agreement.

     “Eurosterling Tranche” means a Tranche funded by the APA Banks by way of a
Eurodollar Tranche or, as the case may be, Eurosterling Advance pursuant to the
Asset Backed Loan Agreement.

     “Eurosterling Tranche Period” shall mean, with respect to a Eurosterling
Tranche, prior to the Facility Termination Date, a period of up to three (3)
months requested by the Borrowers and agreed to by the Lender commencing on a
Business Day requested by the Borrower and agreed to

2



by the Lender; provided, however, that if such Eurosterling Tranche Period would
expire on a day which is not a Business Day, such Eurosterling Tranche Period
shall expire on the next succeeding Business Day; provided, further, that if
such Eurosterling Tranche Period would expire on (a) a day which is not a
Business Day but is a day of the month after which no further Business Day
occurs in such month, such Eurosterling Tranche Period shall expire on the next
preceding Business Day or (b) a Business Day for which there is no numerically
corresponding day in the applicable subsequent calendar month, such Eurosterling
Tranche Period shall expire on the last Business Day of such month.

     “Event of Termination” has the meaning specified in Section 7.01.

     “Face Amount” means:



  (a) with respect to any CP Tranche the aggregate of:             (i) in
relation to any Commercial Paper issued at a discount to fund such CP Tranche,
the nominal amount of such Commercial Paper; and             (ii) in relation to
any interest bearing Commercial Paper issued to fund such CP Tranche, the
aggregate of the nominal amount of such Commercial Paper and the interest
accrued in respect of such Commercial Paper in respect of the relevant CP
Tranche Period;           (b) with respect to any Eurosterling Tranche the
aggregate of:             (i) the amount of the relevant Eurosterling Tranche
or, as the case may be, Eurodollar Tranche advanced by the APA Banks pursuant to
the Asset Backed Loan Agreement to fund such Eurosterling Tranche; and          
  (ii) the amount of interest accrued in respect of such Eurosterling Tranche
or, as the case may be, Eurodollar Tranche in accordance with the Asset Backed
Loan Agreement and attributable to the relevant Eurosterling Tranche Period
hereunder;           (c) with respect to any Base Rate Tranche, the aggregate
of:             (i) the amount of the relevant Base Rate Tranche advanced by the
APA Banks pursuant to the Asset Backed Loan Agreement to fund such Base Rate
Tranche (the “APA Base Rate Tranche”); and             (ii) the amount of
interest accrued in respect of such APA Base Rate Tranche and attributable to
the relevant Base Rate Tranche Period.

     “Facility” means the willingness of the Lender to make Advances to the
Borrowers from time to time pursuant to the terms of this Agreement.

     “Facility Termination Date” means the earliest of (i) the Business Day
designated by the Borrowers to the Lender as the Facility Termination Date at
any time following forty-five (45) days’ written notice to the Lender, (ii) the
date of termination of the Facility pursuant to Section 7.01, (iii) the
Commitment Expiry Date and (iv) the date of occurrence of any Trigger Event
which is not also an Event of Termination.

     “Forward Contract” means a forward foreign exchange contract entered into
between the Lender and an FX Counterparty.

3



     “Funded Receivable” means any Receivable which arises from a Related
Contract.

     “Funding Limit” means the Sterling Equivalent of $125,000,000 or such other
amount as may be agreed from time to time.

     “General Trial Balance” of the Originator on any date means the
Originator’s accounts receivable trial balance (whether in the form of a
computer printout, magnetic tape or diskette) on such date, listing Obligors and
the Receivables respectively owed by such Obligors on such date together with
the aged Outstanding Balances of such Receivables, in form and substance
satisfactory to the Lender.

     “Incipient Event of Termination” means an event that but for notice or
lapse of time (in each case as specified in Section 7.01) or both would
constitute an Event of Termination.

     “Incremental Borrowing” has the meaning assigned to it in Section
2.02(a)(i).

     “Indemnified Amounts” has the meaning specified in Section 8.01.

     “Interest” shall mean, with respect to any Tranche Period:

  Face Amount -  
Net Proceeds
  Applicable Forward Rate  
Applicable Spot Rate


  and for the avoidance of doubt (i) Interest shall include any commissions or
fees payable to PARCO’s commercial paper placement agents in connection with the
sale of commercial paper related to this Agreement and (ii) no provision of this
Agreement shall require the payment or permit the collection of Interest in
excess of the maximum amount permitted by applicable law; and provided, further,
that Interest shall not be considered paid by any distribution if, at any time,
such distribution is rescinded or must be returned for any reason.



     “Interest Rate” means, in relation to any Tranche:

  (1--   Net Proceeds x Applicable Spot Rate   ) x  n  x 100 Face Amount x
Applicable Forward Rate 365

     where “n” equals the number of days in such CP Tranche.

     “IOL Debenture” means the debenture dated 30 March, 2001 between, inter
alia, IKON Office Solutions Dublin Limited and the Lender.

     “Loan” has the meaning set forth in Section 2.01 of the Agreement.

     “Loan Amount” shall mean, with respect to any Incremental Borrowing, the
amount paid to a Borrower by the Lender as described in the applicable Loan
Certificate. The Loan Amount for any Loan shall be comprised of a cash component
equal to the Outstanding Loans.

     “Loan Date” shall mean, with respect to each Loan, the Business Day on
which such Loan is made.

     “Net Proceeds” means:

4



     (a)    with respect to any CP Tranche, the issue proceeds of any Commercial
Paper issued by PARCO to fund such CP Tranche;

     (b)    with respect to any Eurosterling Tranche, the amount of any
Eurosterling Tranche or, as the case may be, any Eurodollar Tranche advanced by
the APA Banks pursuant to the Asset Backed Loan Agreement to fund such
Eurosterling Tranche; and

     (c)    with respect to any Base Rate Advance, the amount of any Base Rate
Advance advanced by the APA Banks pursuant to the Asset Backed Loan Agreement to
fund such Base Rate Tranche.

     “Outstanding Balance” of any Contract at any date means the net present
value of the total Periodic Payments due to the Originator over the remaining
term of the Contract (net of any security deposits or advance rental payments
received by the Originator) and not yet paid by the Obligor, discounted at the
Yield in relation to such Contract or Receivable, as determined by subtracting
all amounts representing unearned interest from the aggregate amount of such
Periodic Payments.

     “Outstanding Loans” shall mean the sum of the cash amounts paid to the
Borrowers by the Lender in connection with each Incremental Borrowing minus (a)
the aggregate amount of proceeds of Collections received by and applied by the
Funding Agent to reduce such Outstanding Loans pursuant to Section 2.3 of the
Asset Backed Loan Agreement; (b) any amounts on deposit in the Funding Agent’s
Account pursuant to Section 2.6(d); and (c) any additional amounts paid to the
Lender by a Borrower pursuant to the Agreement; provided that the Outstanding
Loans shall be restored and reinstated in the amount of any Collections so
received and applied if, at any time, the distribution of such Collections is
rescinded or must otherwise be returned for any reason.

     “Receivable” means the indebtedness of any Obligor under a Contract, and
includes the right to payment of any interest or finance charges and other
obligations of such Obligor with respect thereto.

     “Revolving Credit Note” shall mean each promissory note of the Borrowers
payable to the order of the Lender in respect of obligations under the Agreement
substantially in the form of Exhibit C and any promissory note of the Borrowers
issued in substitution thereof.

     “Scheduled Termination Date” shall mean the day which is 364 days after the
Closing Date.

     “Security Agreements” means the IOL Debenture and the UK Debenture.

     “Servicer” means at any time the Person then authorized pursuant to Section
6.01 to service, administer and collect Funded Receivables.

     “Servicer Report” means a report, in form and substance satisfactory to the
Lender, furnished by the Servicer to the Lender pursuant to Section 6.02(b).

     “Settlement Date” means the fifteenth calendar day of each month (or if
such day is not a Business Day, the immediately succeeding Business Day);
provided, however, that following the occurrence of an Event of Termination,
Settlement Dates shall occur on such days as are selected from time to time by
the Lender or its designee in a written notice to the Servicer.

5



     “Solvency Certificate” means a solvency certificate substantially in the
form set forth in Exhibit F.

     “Spot Contract” means a spot foreign exchange contract entered into by the
Lender and an FX Counterparty.

     “Sterling Equivalent” means in relation to any dollar denominated amount,
such amount converted to Sterling at the Applicable Forward Rate.

     “Tranche” shall mean a portion of the Outstanding Loans allocated to a
Tranche Period pursuant to Section 2.13 of the Agreement.

     “Tranche Period” shall mean a CP Tranche Period, a Base Rate Tranche Period
or a Eurodollar Tranche Period.

     “Transaction Document” means any of this Agreement, the Asset Backed Loan
Agreement, the Security Agreements and all other agreements and documents
delivered and/or related hereto or thereto.

     SECTION 1.02 Other Terms. Capitalized terms used and not defined herein
shall have the meanings assigned to them in the Asset Backed Loan Agreement. All
accounting terms not specifically defined herein shall be construed in
accordance with generally accepted accounting principles.

ARTICLE II

LOANS AND SETTLEMENTS


     SECTION 2.01 Facility. Upon the terms and subject to the conditions set
forth herein and in the other Transaction Documents, (i) the Lender shall, prior
to the Facility Termination Date, make loans (in Sterling) to the Borrowers, in
an aggregate principal amount at any one time outstanding up to but not
exceeding the amount of the Funding Limit (“Loans”). By honoring any Notice of
Borrowing hereunder, the Lender does not assume or have any obligations or
liability under any of the Contracts, all of which shall remain the obligations
and liabilities of the Originator. The Borrowers may borrow, repay, prepay and
reborrow Loans pursuant to this Article II.

     (a)   Maximum Lender Funding Limit. Notwithstanding anything to the
contrary contained in this Agreement, at no time shall the Outstanding Loans
exceed the Funding Limit at such time.

     SECTION 2.02 Loans; Certificates; Eligible Receivables.

     (a)    Incremental Borrowings.

> > (i) Prior to the Facility Termination Date, upon the terms and subject to
> > the conditions set forth herein and in the other Transaction Documents,
> > 
> > > (x) either Borrower may, at its option from time to time, request a
> > > borrowing from the Lender; and
> > > 
> > > (y) the Lender shall honor such request for borrowing from a Borrower,
> > > such borrowing to be secured pursuant to the Security Agreements (each, an
> > > “Incremental Borrowing”);

6

    provided, however, that (i) the amount of the Incremental Borrowing shall
not exceed the amount of the Sterling Equivalent of the corresponding
Incremental Borrowing under the Asset Backed Loan Agreement, (ii) after giving
effect to such Incremental Borrowing and the advance to the Borrower of such
Loan Amount, the amount of the Outstanding Loans shall not exceed the Funding
Limit; and (iii) provided, further, that after giving effect to such Incremental
Borrowing and the advance to a Borrower of such Loan Amount, the representations
and warranties set forth in Section 4.01 shall be true and correct as of the
date of such Incremental Borrowing and the advance to a Borrower of such Loan
Amount.         (ii) The relevant Borrower shall deliver to the Lender by
telefax (which telefax the Borrower shall confirm by telephone to the Lender
promptly thereafter) a duly completed Notice of Borrowing in respect of each
Incremental Borrowing at least three (3) Business Days prior to the proposed
date of any Incremental Borrowing. Each such notice shall specify (x) the Loan
Amount (which shall be at least the Sterling Equivalent of $1,000,000 or
integral multiples of the Sterling Equivalent of $100,000 in excess thereof) or,
to the extent that the then available unused portion of the Funding Limit is
less than such amount, such lesser amount equal to such available portion of the
Funding Limit; (y) the desired date of such Incremental Borrowing, which shall
be a Business Day; and (z) the desired Tranche Period(s) and allocations of the
Outstanding Loans of such Incremental Borrowing thereto as required by Section
2.13 (each, a “Notice of Borrowing”). The Borrower shall be limited to a maximum
in aggregate of one Incremental Borrowing in any single calendar month, without
prior consent of the Funding Agent. Each Incremental Borrowing shall be subject
to a condition precedent that the Originator shall have delivered to the Funding
Agent in form and substance satisfactory to it, a completed Servicer Report with
respect to the prior Business Day, together with such other additional
information as the Funding Agent, on behalf of the Lender, may reasonably
request. The Lender will promptly notify by telephone, confirmed by telecopy or
telefax, the Funding Agent of such receipt of any Notice of Borrowing and the
Loan Amount.         (iii) Each notice of proposed Incremental Borrowing shall
be irrevocable and binding on the Borrowers, and the Borrowers shall, indemnify
the Lender against any loss or expense incurred by the Lender, either directly
or indirectly, as a result of any failure by the Borrower to complete such
Incremental Borrowing, including, without limitation, any loss or expense
incurred by the Lender, either directly or indirectly, by reason of the
liquidation or reemployment of funds acquired by the Lender (including, without
limitation, funds obtained by issuing Commercial Paper or promissory notes,
obtaining deposits as loans from third parties and reemployment of funds), to
fund such Incremental Borrowing.         (iv) Each Borrower shall execute a
Revolving Credit Note for the benefit of the Lender. The Loans made by the
Lender shall be evidenced by the Revolving Credit Note payable to the order of
such Lender. Upon any increase in the Funding Limit of the Lender pursuant to
Section 2.10 hereof, the Borrowers will immediately deliver to such Lender a new

 

7

 



> > >    
> > > 
> > > Revolving Credit Note, having a maximum principal amount equal to the
> > > amount of such Funding Limit as so increased in exchange for the Revolving
> > > Credit Note of the Lender outstanding prior to such increase.
> > > 
> > >       (v)   On the Closing Date, the Lender, shall deliver written
> > > confirmation to the Borrowers of the Loan Amount, the Tranche Period(s)
> > > and the Interest Rate(s) relating to such Loan. Upon receipt of such
> > > confirmation, the Borrowers shall deliver to the Lender, the Loan
> > > Certificate in the form of Exhibit D hereto (the “Loan Certificate”). The
> > > Lender shall indicate the amount of the Incremental Borrowing together
> > > with the date thereof on the grid attached to the Loan Certificate. On the
> > > date of each subsequent Incremental Borrowing the Lender shall send such
> > > confirmation to the Borrowers, of the Loan Amount, the Tranche Period(s),
> > > the Loan Date and the Interest Rate(s) applicable to such Incremental
> > > Borrowing. The Lender, shall indicate the amount of the Incremental
> > > Borrowing together with the date thereof as well as any decrease in the
> > > amount of the Outstanding Loans on the Loan Certificate. The Revolving
> > > Credit Note and the Loan Certificate shall evidence the Incremental
> > > Borrowings. On the day of an Incremental Borrowing, the Lender shall make
> > > available to the relevant Borrower’s account at the location indicated in
> > > Section 6.3 hereof, in immediately available funds, an amount equal to the
> > > Loan Amount for such Incremental Borrowing.

     (b)   Facility Reinvestment Loans. On each Business Day occurring after the
Closing Date and prior to the Facility Termination Date, the Lender shall lend
to the relevant Borrower, secured by the Collateral, to the extent that
Collections are available for such Loan in accordance with Section 2.03 hereof,
such that, after giving effect to such Loan, the amount of the Outstanding Loans
at the close of business on such Business Day shall be equal to the amount of
the Outstanding Loans at the close of business on the Business Day immediately
preceding such Business Day plus the Loan Amount of any Incremental Borrowing
made on such day, if any.

     (c)   Asset Backed Loan Agreement. The Lender undertakes to borrow all
amounts available pursuant to the Asset Backed Loan Agreement in order to meet
its obligations under Section 2.02(a).

     SECTION 2.03   Collections and Settlement Procedures.

     (a)   Unless otherwise agreed, the Servicer shall apply all Collections of
Funded Receivables in accordance with the provisions of the Asset Backed Loan
Agreement. To the extent such Collections are so applied the obligations of the
Borrowers hereunder shall accordingly be pro tanto discharged.

     (b)   In the event that the Originator believes that Collections which are
not Collections of Funded Receivables have been deposited into an account of the
Lender or the Lender’s assignee, the Originator shall so advise the Lender and,
on the Business Day following such identification, the Lender shall remit or
shall cause to be remitted, all Collections so deposited which are identified,
to the Lender’s satisfaction, to be collections of Receivables which are not
Funded Receivables to the Originator.

     (c)   For the purposes of this Section 2.03:

>     (i) If on any day the Outstanding Balance of any Funded Receivable is
> reduced or adjusted as a result of any defective, rejected, returned or

8

    repossessed Equipment or services or any cash discount or other adjustment
made by the Originator, or any setoff or dispute between the Originator and an
Obligor due to a claim arising out of the same or any other transaction, the
Servicer shall be deemed to have received on such day a Collection of such
Funded Receivable in the amount of such reduction or adjustment. If the
Originator is not the Servicer, the Originator shall pay to the Servicer on or
prior to the next Settlement Date all amounts deemed to have been received
pursuant to this subsection;         (ii) Upon discovery by the Originator or
the Lender or the Funding Agent of a breach of any of the representations and
warranties made or deemed made by the Originator in Section 4.01(h) with respect
to any Funded Receivable, such party shall give prompt written notice thereof to
the other parties, as soon as practicable and in any event within three Business
Days following such discovery. The Servicer shall be deemed to have received a
Collection in full of such Funded Receivable, and all other Receivables relating
to the same Contract, and make available to the Lender on the next succeeding
Settlement Date an amount equal to the Outstanding Balance of such Funded
Receivable plus Interest accrued and to accrue thereon through the end of the
then current Tranche Period. If the Originator is not the Servicer, the
Originator shall pay to the Servicer on or prior to the next Settlement Date the
amount required to be paid pursuant to this subsection; and         (iii) if and
to the extent the Funding Agent or the Lender shall be required for any reason
to pay over to an Obligor any amount received on its behalf hereunder, such
amount shall be deemed not to have been so received but rather to have been
retained by the Originator and, accordingly, the Funding Agent or the Lender, as
the case may be, shall have a claim against the Originator for such amount,
payable when and to the extent that any distribution from or on behalf of such
Obligor is made in respect thereof.

     (d)   Except as provided in paragraph (i) of Section 2.03(c), or as
otherwise required by applicable law or the relevant Contract, all Collections
received from an Obligor of any Receivables shall be applied to the Receivables
of such Obligor in the order of the age of the due but unpaid amounts with
respect to such Receivables, starting with the oldest such due but unpaid
amount, unless such Obligor designates its payment for application to specific
Receivables.

     (e)   The Borrowers may reduce the Outstanding Loans upon delivery of a
notice in the form of Exhibit E at least ten Business Days’ (in the case of
reductions in excess of £25,000,000) or at least two Business Days’ (in the case
of reductions of £25,000,000 or less), to the Lender, by remitting to the
Funding Agent’s Account (i) cash and (ii) instructions to apply such cash to the
reduction of the Outstanding Loans and Interest accrued and to accrue thereon
(until such cash can be used to pay commercial paper notes); provided that IKON
UK has complied with the Adverse Selection Test and the other requirements of
Section 8.2 of the Debenture. The Borrower shall pay all breakage and other
costs related to such Outstanding Loan reduction; provided, however, that the
Lender shall use its reasonable best efforts to minimize any breakage costs.
Upon any such reduction, the security relating to such Outstanding Loans (as
designated by the Borrowers) shall be released from the security granted by the
Debenture in accordance with the provisions of Clause 8 thereof.

9



     SECTION 2.04 Payment of Fees and Interest. (a) Fees. The Borrower shall pay
to the Lender certain fees in the amounts and on the dates set forth in a
separate fee agreement of even date herewith (as amended, supplemented or
otherwise modified, the “Fee Letter”) between the Borrowers and the Lender.

     (b)    Interest. On the last day of each Tranche Period, the Borrower shall
pay to the Lender, an amount equal to the accrued and unpaid Interest for such
Tranche Period provided that (i) in the event of any repayment or prepayment of
a Base Rate Tranche or a Eurosterling Tranche, accrued Interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (ii) in the event of any conversion of a Base Rate Tranche or a
Eurosterling Tranche, accrued interest on such Base Rate Tranche or Eurosterling
Tranche shall be payable on the effective date of such conversion. Interest
shall accrue with respect to each Tranche on each day occurring during the
Tranche Period related thereto.

     SECTION 2.05 Selection of Tranche Periods. (a) CP Tranche Periods. At all
times hereafter, but prior to the Facility Termination Date and not with respect
to any portion of the Loans funded by any of the APA Banks, the Borrowers may,
subject to the Lender’s approval and the limitations described below, request CP
Tranche Periods and allocate a portion of the Outstanding Loans to each selected
CP Tranche Period, so that the aggregate amounts allocated to outstanding CP
Tranche Periods at all times shall equal the Outstanding Loans held by the
Lender. At least three (3) Business Days prior to the expiration of any then
existing Tranche Period, the Borrowers shall give the Lender irrevocable notice
by telephone, confirmed by facsimile or telecopy, of the new requested CP
Tranche Period(s), and the Lender shall, as soon as reasonably practicable and
in no event later than the close of business on the day such notice is received,
deliver such notice to the Funding Agent; provided, however, that the Funding
Agent may select any such new CP Tranche Period if (i) the Borrower fails to
provide such notice to the Lender on a timely basis or (ii) the Lender
determines that the CP Tranche Period requested by the Borrower is unavailable
or for any reason commercially undesirable. The Lender confirms that it is its
intention to allocate all or substantially all of the portion of the Outstanding
Loans held by it to one or more CP Tranche Periods; provided that the Funding
Agent may determine from time to time, that funding such portion of the
Outstanding Loans by means of one or more CP Tranche Periods is not possible or
is not desirable for any reason.

     (b)    Eurosterling Tranches and Base Rate Tranches. At all times with
respect to any portion of the Loans funded by the APA Banks prior to the
Facility Termination Date, the initial Tranche Period applicable to such portion
of the Outstanding Loans allocable thereto shall (x) to the extent the Funding
Agent has received, from the Lender on behalf of the Borrower, at least three
(3) Business Days prior notice of the first day of such Tranche Period, such
Tranche Period may be a Eurosterling Tranche, and (y) to the extent the Funding
Agent has received, from the Lender on behalf of the Borrower, less than three
(3) Business Days prior notice of the first day of such Tranche Period, such
Tranche shall be a Base Rate Tranche. Thereafter (but prior to the Facility
Termination Date or the occurrence and continuation of an Incipient Event of
Termination), with respect to such portion, and with respect to any other
portion of the Loans funded by the APA Banks, the Tranche Period applicable
thereto shall be, at the Borrower’s option, either a Base Rate Tranche or a
Eurosterling Tranche. The Borrower shall give the Lender, irrevocable notice by
telephone, confirmed by telefax, of the new requested Eurosterling Tranche at
least three (3) Business Days prior to the expiration of any then existing
Tranche Period and the Lender shall, as soon as reasonably practicable and in no
event later than the close of business on the day such notice is received,
deliver such notice to the Funding Agent. Any Tranche Period maintained by the
Lender which is outstanding on the Facility Termination Date shall end on the
Facility Termination Date.

10



     SECTION 2.06 Payments and Computations, Etc. (a) The Borrowers shall on a
joint and several basis repay the principal amount of all Outstanding Loans no
later than the date of termination of the Facility pursuant to Section 7.01.
Unless otherwise specified herein, all amounts to be paid or deposited by the
Borrowers hereunder to or for the account of the Lender shall be paid or
deposited no later than 11:00 a.m. (New York City time) on the day when due in
same day funds to the Funding Agent’s Account. Upon receipt of funds deposited
into the Funding Agent’s Account, the Funding Agent shall distribute such funds
to the Persons entitled thereto in accordance with the provisions of this
Agreement and the Asset Backed Loan Agreement or retain such funds for its own
account, as appropriate.

     (b)    The Borrowers shall on a joint and several basis, to the extent
permitted by law, pay interest on any amount not paid or deposited by either
Borrower when due hereunder, at an interest rate per annum equal to 2% per annum
above the Interest Rate (calculated on the assumption that the Lender has been
funded for such amounts by a Base Rate Tranche advanced by the APA Banks
pursuant to the Asset Backed Loan Agreement), payable on demand.

     (c)    Unless otherwise specified herein, all computations of interest
under subsection (b) above and all computations of Interest, fees, and other
amounts hereunder shall be made on the basis of a year of 365 days for the
actual number of days elapsed. Whenever any payment or deposit to be made
hereunder shall be due on a day other than a Business Day, such payment or
deposit shall be made on the next succeeding Business Day and such extension of
time shall be included in the computation of such payment or deposit.

     (d)   If at any time the aggregate Outstanding Balance of all Eligible
Receivables is less than the Required Balance, then the Borrowers shall on a
joint and several basis immediately pay to the Lender an amount equal to the
amount which, when either deposited into the Funding Agent’s Account or applied
directly in reduction of the Outstanding Loans, will result in an aggregate
Outstanding Balance of all Eligible Receivables equal to or greater than the
Required Balance. The Borrowers shall instruct the Lender as to whether such
funds are to be deposited in the Funding Agent’s Account or applied directly in
the reduction of Outstanding Loans. To the extent such funds are applied in
reduction of the Outstanding Loans, the Tranche Periods shall be selected by the
Funding Agent. Amounts deposited in the Funding Agent’s Account pursuant to the
immediately preceding sentence may, at the request of either Borrower, be
withdrawn by the Funding Agent and distributed to the Borrower, or at the
Borrower’s direction, if, and to the extent, such withdrawal would not cause the
aggregate Outstanding Balance of all Eligible Receivables to be less than the
Required Balance.

     SECTION 2.07 Increased Costs. (a) If the Funding Agent, the Lender, PARCO,
the APA Banks, any other entity which enters into a commitment to make Loans, or
any entity which provides credit enhancement or any of their respective
Affiliates (each an “Affected Person”) determines that compliance with any law
or regulation or any guideline or request from any central bank or other
governmental authority (whether or not having the force of law) affects or would
affect the amount of capital required or expected to be maintained by such
Affected Person and such Affected Person determines that there shall be any
increase in the cost to the Lenders of agreeing to make or making, funding or
maintaining any Loan or to the funding thereof or any related liquidity facility
or credit enhancement facility (or any participation therein) and other
commitments of the same type, then, upon demand by such Affected Person (with a
copy to the Funding Agent), the Borrower shall on a joint and several basis
immediately on demand pay to the Funding Agent, for the account of such Affected
Person (as a third-party beneficiary), from time to time as specified by such
Affected Person, additional amounts sufficient to compensate such Affected
Person in the light of such circumstances, to the extent that such Affected
Person reasonably determines such increase in capital to be allocable to the
existence of any of such commitments. A certificate as to such amounts submitted
to the Borrowers and the Funding

11



Agent by such Affected Person shall be conclusive and binding for all purposes,
absent manifest error.

     (b)   If, due to either (i) the introduction of or any change (other than
any change by way of imposition or increase of reserve requirements) in or in
the interpretation of any law or regulation or (ii) compliance with any
guideline or request from any central bank or other governmental authority
(whether or not having the force of law), there shall be any increase in the
cost to the Lender in respect of its funding of any Eurosterling Tranche, then
upon demand by the Lender (with a copy to the Funding Agent), the Borrower shall
immediately on demand pay to the Funding Agent, for the account of the Lender
(as a third-party beneficiary), from time to time as specified by the Lender,
additional amounts sufficient to compensate the Lender for such increased costs.
A certificate as to such amounts submitted to the Borrower and the Funding Agent
by a Lender shall be conclusive and binding for all purposes, absent manifest
error.

     SECTION 2.08 Requirements of Law. In the event that any requirement of law
or any change therein or in the interpretation or application thereof by the
relevant governmental authority to the Affected Person after the date hereof or
compliance by such Affected Person with any request or directive (whether or not
having the force of law) from any central bank or other governmental authority:

 

(i)
does or shall subject such Affected Person to any tax of any kind whatsoever
with respect to this Agreement or any other Transaction Document or change the
basis of taxation of payments to the Lender on account of Collections, Interest
or any other amounts payable hereunder (excluding taxes imposed on the income,
profit or gains of such Affected Person, and franchise taxes imposed on such
Affected Person, by the jurisdiction under the laws of which such Affected
Person is organized or a political subdivision thereof); or          

(ii)
does or shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, or deposits or
other liabilities in or for the account of, purchases, advances or loans by, or
other credit extended by, or any other acquisition of funds by, any office of
such Affected Person;           and the result of any of the foregoing is to
increase the cost to such Affected Person of   performing its obligations under
the relevant Transaction Document or to reduce any amount receivable hereunder,
then, in any such case, the Borrowers shall on a joint and several basis pay to
the Lender, upon its demand, any additional amounts necessary to compensate such
Affected Person for such additional cost or reduced amount receivable. All such
amounts shall be payable as incurred. A certificate from the Lender or the
Funding Agent, as the case may be, to the Borrowers certifying, in reasonably
specific detail, the basis for, calculation of, and amount of such additional
costs shall be conclusive in the absence of manifest error.

     SECTION 2.09 Inability to Determine Eurosterling Rate. In the event that
the Funding Agent pursuant to the Asset Backed Loan Agreement shall have
determined prior to the first day of any Tranche Period (which determination
shall be conclusive and binding upon the parties hereto) by reason of
circumstances affecting the interbank Eurosterling market and/or Eurodollar
market, either (a) sterling or, as the case may be, dollar deposits in the
relevant amounts and for the relevant Tranche Period are not available, (b)
adequate and reasonable means do not exist for ascertaining the Eurosterling
Rate or, as the case may be, Eurodollar Rate for such Tranche Period or (c) the
Eurosterling Rate or, as the case may be, Eurodollar Rate determined pursuant to

12



the Asset Backed Loan Agreement does not accurately reflect the cost to the APA
Banks (as conclusively determined by the Funding Agent) of maintaining Loans
during such Tranche Period, the Lender shall promptly give telephonic notice of
such determination, confirmed in writing, to the Borrowers prior to the first
day of such Tranche Period. Until such notice has been withdrawn by the Lender,
no further Eurosterling Tranches shall be funded or maintained. The Lender
agrees to withdraw any such notice as soon as reasonably practicable after the
Lender is notified of a change in circumstances which makes such notice
inapplicable.

     SECTION 2.10 Breakage Costs. If (a) any payment of the Eurosterling
Tranches or the CP Tranches of Outstanding Loans is made by the Borrowers to or
for the account of the Lender other than on the last day of the relevant Tranche
Period, as a result of a payment pursuant to Section 2.03 or for any other
reason, or (b) the Facility Termination Date shall occur during any Tranche
Period, or (c) any payment of Outstanding Loans is made by the Borrowers to the
Lender other than on the last day of a Tranche Period, the Borrowers shall on a
joint and several basis upon demand by the Lender immediately pay to the Lender
any amounts required to compensate the Lender for any additional losses, costs
or expenses which it may reasonably incur as a result of such payment,
including, without limitation, any loss (excluding loss of anticipated profits),
costs or expenses incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by the Lender to fund or maintain its interest
in the Loans. A certificate as to such amounts submitted to the Borrowers and
the Funding Agent by the Lender shall be conclusive and binding for all
purposes, absent manifest error.

     SECTION 2.11   Reduction and Increase of the Funding Limits. (a) The
Borrowers may, upon not less than five (5) days’ irrevocable prior notice to the
Funding Agent, permanently reduce all or any portion of the Funding Limit,
provided that any partial reduction of the Funding Limit must be in an aggregate
amount of £1,000,000 or any greater amount that is an integral multiple of
£1,000,000.

     (b)   The Funding Limit may be increased from time to time to such amount
as the Borrowers and the Lender, may agree. Nothing contained in this Agreement
shall be deemed to obligate any party to agree to any increase proposed by any
other party. Any such increase shall be effected by the Borrowers and the Lender
entering into an appropriate document reflecting such increase, whereupon the
Borrowers will deliver a new Revolving Credit Note to the Lender in exchange for
the Revolving Credit Note outstanding prior to such increase. The Funding Agent
will promptly give the Lender, and the Borrowers, notice of any increase of the
Funding Limit.

     SECTION 2.12   Taxes. (a) Any and all payments by the Borrowers under this
Agreement shall be made free and clear of and without deduction for any and all
present or future taxes, levies, imposts, deductions, charges or withholdings,
and all liabilities with respect thereto, excluding (i) in the case of the
Lender (A) taxes measured by its net income, profits or gains and franchise
taxes imposed on it, by the jurisdiction (or any political subdivision thereof)
under the laws of which the Lender is organized and (B) any United States
withholding taxes payable with respect to payments under this Agreement under
laws (including any statute, treaty or regulation) in effect on the Closing Date
applicable to the Lender, as the case may be, but not excluding any United
States withholding payable as a result of any change in such laws occurring
after the Closing Date (all such non-excluded taxes, levies, imposts,
deductions, charges, withholdings and liabilities being hereinafter referred to
as “Taxes”). If any Taxes shall be required by law to be deducted from or in
respect of any sum payable under this Agreement to the Lender the sum payable
shall be increased as may be necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 2.12) the Lender receives an amount equal to the sum it would have
received had no such deductions been made, (A) the relevant Borrower shall pay
the full amount deducted to the taxing authority or other

13



authority in accordance with applicable law, and (B) the relevant Borrower shall
deliver to the Funding Agent evidence of such payment; provided, however, that
(x) if a Borrower pays any additional amounts under this Section 2.12(a) (a “Tax
Payment”), and (y) the Lender determines that it has effectively obtained a
refund of taxes or a credit against taxes on its overall net income by reason of
such Tax Payment (a “Tax Credit”), and (z) the Lender is reasonably able to
identify such Tax Credit as being attributable to the Tax Payment, then the
Lender shall reimburse to such Borrower such proportion of such Tax Credit (net
of the Lender’s reasonable costs and expenses in obtaining such Tax Credit) as
the Lender determines will leave the Lender, after such reimbursement, in no
better and no worse position than that in which it would have been if such Tax
Payment had not been required. The relevant Borrower shall repay any amount paid
to it pursuant hereto promptly upon receipt of notice from the Lender if all or
part of the relevant Tax Credit is subsequently disallowed or cancelled. Nothing
herein contained shall interfere with the right of the Lender to arrange its tax
and other affairs in whatever manner it shall think fit, and the Lender shall
not be under any obligation to disclose any information regarding the
organization of its affairs.

     (b)   In addition, each Borrower agrees to pay any present or future stamp
or documentary taxes or any other excise or property taxes, charges or similar
levies of the United States, the United Kingdom or any political subdivision
thereof or any applicable foreign jurisdiction, and all liabilities with respect
thereto, which arise from any payment made under this Agreement or from the
execution, delivery or registration of, or otherwise with respect to, this
Agreement.

     (c)   Each Borrower will on a joint and several basis indemnify the Lender
and the Funding Agent for the full amount of Taxes excluding any Taxes imposed
on or calculated by reference to the overall income, profits or gains of the
indemnified party, including income, profits or gains attributable to any part
of its business (including any Taxes imposed by any jurisdiction on amounts
payable under this Section 2.12) paid by the Lender in respect of amounts paid
by a Borrower hereunder and any liability (including for penalties, interest and
expenses, subject to the indemnified party taking all reasonable steps to avoid
and mitigate the same) arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally asserted, subject to the indemnified party
taking all reasonable and lawful steps to challenge any wrongful or incorrect
assertions of liability. This indemnification shall be made within thirty (30)
days from the date the Funding Agent, on behalf and at the direction of the
Lender, makes written demand therefor.

     (d)   Within thirty (30) days after the date of any payment of Taxes or
other Taxes, the relevant Borrower will furnish to the Funding Agent the
original or a certified copy of a receipt evidencing payment thereof.

     (e)   Without prejudice to the survival of any other agreement of the
Borrowers hereunder, the agreements and obligations of the Borrowers contained
in this Section 2.12 shall survive the payment in full of the Loans.

     (f)   Where the Lender is claiming any additional amounts payable pursuant
to this Section 2.12 or, in the event that (i)(A) the Lender makes a claim under
Section 2.07 or Section 2.08, or (B) it becomes illegal for the Lender to
continue to fund or maintain any Eurosterling Tranche and (ii) the Funding Agent
notifies the Borrowers pursuant to Section 2.13, the Lender shall (upon the
Borrowers’ written request) use its reasonable efforts to mitigate or remove the
circumstances giving rise to such claim (consistent with its internal policy and
legal and regulatory restrictions), including changing the jurisdiction of its
Applicable Lending Office or substituting another financial institution
reasonably acceptable to the Borrowers, if the making of such a change would
avoid the need for, or reduce the amount of, any such additional amounts

14

which would be payable or may thereafter accrue and would not, in the sole
determination of the Lender, be otherwise disadvantageous to the Lender (other
than minor costs and expenses of an administrative nature).

     SECTION 2.13   Illegality. (a) Notwithstanding any other provision of this
Agreement, if the Lender determines that the introduction of or any change in or
in the interpretation of any law, treaty or governmental rule, regulation or
order after the date of this Agreement shall make it unlawful, or any central
bank or other Governmental Authority shall assert that it is unlawful, for the
Lender to make Loans with a Eurosterling Tranche, then, on notice thereof and
demand therefor by the Lender to the Borrowers, (i) the obligation of the Lender
to make or to continue the Eurosterling Tranche of Loans and to convert the Base
Rate Tranches of Loans into Eurosterling Tranches shall be suspended, and the
Lender shall make Loans made up of Base Rate Tranches as part of any requested
Incremental Borrowing based upon the Eurosterling Tranches and (ii) if the
affected Loans based upon Eurosterling Tranches are then outstanding, the
Borrowers shall immediately convert each such Loan into a Loan based upon Base
Rate Tranches. If any such conversion occurs on a day which is not the last day
of the related Eurosterling Tranche Period, the Borrowers shall jointly and
severally pay to the Lender such amounts, if any, as may be required to
compensate the Lender. If at any time after the Lender gives notice under this
Section 2.13 the Lender determines that it may lawfully make Loans based upon
Eurosterling Tranches, the Lender shall promptly give notice of that
determination to the Borrowers and the Funding Agent. The Borrowers’ rights to
request, and the Lender’s obligation, if any, to make Loans based upon the
Eurosterling Tranches shall thereupon be restored.

     (b)   The Lender agrees that, upon the occurrence of any event giving rise
to the operation of Section 2.13(a), it will, if requested by the Borrowers and
to the extent permitted by law or by the relevant Official Body, endeavor in
good faith to change the office at which it books the Eurosterling Tranches
hereunder if such change would make it lawful for the Lender to continue to
acquire or to maintain its acquisition of Eurosterling Tranches hereunder;
provided, however, that such change may be made in such manner that the Lender,
in its sole determination, suffers no unreimbursed cost or expense or any other
disadvantage whatsoever.

ARTICLE III

CONDITIONS OF ADVANCES

     SECTION 3.01.   Conditions Precedent to the Initial Advance. The initial
Advance hereunder is subject to the conditions precedent that the Lender shall
have received on or before the date of such Advance the following, each (unless
otherwise indicated) dated such date, in form and substance satisfactory to the
Lender:

     (a)   Certified copies of the resolutions of the Board of Directors of each
Borrower approving this Agreement and certified copies of all documents
evidencing other necessary corporate action and governmental approvals, if any,
with respect to this Agreement.

     (b)   A certificate of the Secretary or Assistant Secretary of each
Borrower certifying the names and true signatures of the officers of such
Borrower authorized to sign this Agreement and the other documents to be
delivered by it hereunder.

     (c)   Acknowledgement copies or time stamped receipt copies of proper
financing statements, if any, necessary to release all security interests and
other rights of any Person in the Funded Receivables, Related Contracts or
Related Security previously granted by either Borrower.

15



     (d)    Legal opinions from the Borrowers’ English counsel confirming the
relevant Borrower’s capacity and authority to enter into this Agreement and all
other Transaction Documents to which such Borrower is a party in a form
reasonably satisfactory to the Lender.

     (e)   A Solvency Certificate from each Borrower executed by two directors
or a director and the company secretary of the relevant Borrower.

     (f)   The making of the Initial Advance by the Lender to the Originator
will constitute acknowledgement that the conditions set forth above have been
satisfied or waived.

     SECTION 3.02. Conditions Precedent to All Advances. The obligation of the
Lender to make each Advance (including the initial Advance) hereunder shall be
subject to the further conditions precedent that:

     (a)   With respect to any such Advance, by no later than 11 am (London
time) three Business Days prior to the proposed date of such Advance, the
relevant Borrower shall have delivered to the Lender, (i) a duly completed
Notice of Drawdown, (ii) if requested by the Lender, the Originator’s General
Trial Balance (which if in magnetic tape or diskette format shall be compatible
with the Lender’s computer equipment) as of a date not more than 31 days prior
to the proposed date of such Advance, and (iii) a written report identifying,
among other things, the additional Funded Receivables against which an Advance
is to be made and the then outstanding Funded Receivables and the aged balance
thereof;

     (b)   With respect to any such Advance, on or prior to the date of such
Advance, the Servicer shall have delivered to the Lender, in form and substance
satisfactory to the Lender, a completed Servicer Report for the most recently
ended reporting period for which information is required pursuant to Section
6.02(b) and containing such additional information as may reasonably be
requested by the Lender;

     (c)   At the request of the Lender or its assignee, the Originator will
segregate the Related Contracts and other records in its lease files pertaining
to each Receivable and mark its master data processing records evidencing such
Receivables and the Related Contracts, in each case in a manner acceptable to
the Funding Agent, evidencing that such Receivables have been assigned by way of
security to the Lender pursuant to the English Security;

     (d)   On the date of such Advance the following statements shall be true
(and the Originator, by accepting the amount of such Advance, shall be deemed to
have certified that):

  (i) The representations and warranties contained in Section 4.01 (and so that
for this purpose Section 4.01(e) shall refer to the then latest financial
statement delivered pursuant to Section 5.01(j)(ii)) are correct on and as of
the date of such Advance as though made on and as of such date; and         (ii)
No event has occurred and is continuing, or would result from such Advance, that
constitutes an Event of Termination or would constitute an Incipient Event of
Termination;

     (e)   The Lender shall have received such other approvals, opinions or
documents as the Lender may reasonably request; and

      (f)   A Solvency Certificate from each Borrower executed by two directors
or a director and the company secretary of the relevant Borrower.

16



ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.01. A. Representations and Warranties of each Borrower. Each Borrower
represents and warrants concerning itself as follows:

     (a)    It is a limited liability company duly incorporated, validly
existing and in good standing under the laws of England and Wales and is duly
qualified to do business, and is in good standing, in every jurisdiction where
the nature of its business requires it to be so qualified, unless the failure to
so qualify would not have a material adverse effect on (i) the interests of the
Lender hereunder, (ii) the collectability of the Funded Receivables, or (iii)
the ability of the Borrowers or the Servicer to perform their respective
obligations hereunder.

     (b)    The execution, delivery and performance by each Borrower of this
Agreement and the other Documents to be delivered by it hereunder, (i) are
within such Borrower’s corporate powers, (ii) have been duly authorized by all
necessary corporate action, (iii) do not contravene (1) such Borrower’s
Memorandum or Articles of Association, (2) any law, rule or regulation
applicable to such Borrower, (3) any contractual restriction binding on or
affecting such Borrower or its property or (4) any order, writ, judgment, award,
injunction or decree binding or affecting the Originator or its property, and
(iv) do not result in or require the creation of any lien, security interest or
other charge or encumbrance upon or with respect to any of its properties
(except for the security created pursuant to the Security Agreements). This
Agreement has been duly executed and delivered by each Borrower.

     (c)    Save for the registration of the Security Agreements in the
appropriate jurisdiction no authorization or approval or other action by, and no
notice to or filing with, any governmental authority or regulatory body is
required for the due execution, delivery and performance by the Borrowers of
this Agreement, the Transaction Documents to which they are a party or any other
document to be delivered thereunder.

     (d)    This Agreement constitutes the legal, valid and binding obligation
of each Borrower enforceable against such Borrower in accordance with its terms
(subject to applicable bankruptcy, insolvency, liquidation and similar laws of
general application and equitable principles).

     (e)    The balance sheet of IKON Ireland as at 30 September 2000, and the
related statements of income and retained earnings of IKON Ireland for the
fiscal year then ended, copies of which have been furnished to the Lender,
fairly present its financial condition as at such date and the results of the
operations of IKON Ireland for the period ended on such date, all in accordance
with generally accepted accounting principles consistently applied, and since 30
September 2000 there has been no material adverse change in the business,
operations, property or financial or other condition of the Borrowers taken as a
whole.

     (f)    Except as disclosed in any SEC filings or otherwise in writing to
the Lender, there is no pending or threatened action or proceeding affecting
either Borrower before any court, governmental agency or arbitrator which would
materially adversely affect the financial condition or operations of such
Borrower or the ability of such Borrower to perform its obligations under this
Agreement, or which purports to affect the legality, validity or enforceability
of this Agreement.

     (h)    Each Funded Receivable is an Eligible Receivable on the date of each
Advance and the Originator owns and has the right to grant a security interest
in respect of each Advance,

17



together with the Related Security and Collections with respect thereto, free
and clear of any Adverse Claim (other than any Adverse Claim arising solely as
the result of any action taken by the Lender). When the Lender first makes an
Advance in relation to a Funded Receivable, it shall acquire a valid first
priority security interest in that Funded Receivable and the Related Security
and Collections with respect thereto free and clear of any Adverse Claim (other
than any Adverse Claim arising solely as the result of any action taken by the
Lender), and no effective financing statement or other instrument similar in
effect covering any Funded Receivable, any interest therein, the Related
Security or Collections with respect thereto is on file in any recording office
except for those filed in favor of the Lender in accordance with the relevant
Security Agreement or in connection with any Adverse Claim arising solely as the
result of any action taken by the Lender.

     (i)    Each Servicer Report (if prepared by the Originator, or to the
extent that information contained therein is supplied by the Originator),
information, exhibit, financial statement, document, book, record or report
furnished or to be furnished at any time by either Borrower to the Lender in
connection with this Agreement is or will be accurate in all material respects
as of its date or (except as otherwise disclosed to the Lender at such time) as
of the date so furnished, and no such document contains or will contain any
untrue statement of a material fact or omits or will omit to state a material
fact necessary in order to make the statements contained therein, in the light
of the circumstances under which they were made, not misleading.

     (j)    The principal place of business and chief executive office of the
Originator and the office where the Originator keeps its records concerning the
Receivables are located at the respective addresses set forth on Exhibit B
hereof.

     (k)    The Originator is not known by and does not use any tradename.

     (l)    With respect to any programs used by the Originator in the servicing
of the Receivables, no sublicensing agreements are necessary in connection with
the designation of a new Servicer pursuant to Section 6.01(b) so that such new
Servicer shall have the benefit of such programs (it being understood that,
however, the Servicer, if other than the Originator, shall be required to be
bound by a confidentiality agreement reasonably acceptable to the Originator).

     (m)    The granting of security in, amongst other things, the Funded
Receivables by the Borrowers to the Lender pursuant to the Security Agreements,
and all other transactions between the Borrowers and the Lender, have been and
will be made in good faith and without intent to hinder, delay or defraud
creditors of the relevant Borrower.

     (n)    No selection procedure was utilized by the Originator in selecting
the Funded Receivables to be funded by the Lender hereunder which is materially
adverse to the interests of the Lender or would reasonably be expected to result
in the Funded Receivables containing a higher percentage of Defaulted
Receivables than the percentage of Defaulted Receivables in the Receivables not
funded by the Lender. With respect to each Funded Receivable, such Receivable is
representative of all of the Receivables owned by the Originator.

     (o)    Each Contract giving rise to a Receivable provides for Periodic
Payments that will fully amortize such Receivable over the term of the Contract
related thereto and, except in accordance with the Credit and Collection Policy,
the Originator has not extended or amended, modified or waived the terms of any
Receivable or any Contract relating to any Receivable.

18



ARTICLE V

COVENANTS

     SECTION 5.01. Covenants of the Borrowers. From the date hereof until the
first day following the Facility Termination Date on which all of the Funded
Receivables are either collected in full or become Defaulted Receivables:

     (a)    Compliance with Laws, Etc. Each Borrower will comply in all material
respects with all applicable laws, rules, regulations and orders and preserve
and maintain its corporate existence, rights, franchises, qualifications and
privileges except to the extent that the failure so to comply with such laws,
rules and regulations or the failure so to preserve and maintain such existence,
rights, franchises, qualifications, and privileges would not materially
adversely affect the collectability of the Funded Receivables or the ability of
the Originator to perform its obligations under this Agreement.

     (b)    Offices, Records and Books of Account. The Originator will keep its
principal place of business and chief executive office and the office where it
keeps its records concerning the Funded Receivables at the respective addresses
set forth on Exhibit B hereof or, upon 30 days’ prior written notice to the
Lender, at any other locations in jurisdictions where all actions required by
Section 5.01(i) shall have been taken and completed. The Originator also will
maintain and implement administrative and operating procedures (including,
without limitation, an ability to recreate records evidencing Funded Receivables
and related Contracts in the event of the destruction of the originals thereof),
and keep and maintain all documents, books, records and other information
reasonably necessary or advisable for the collection of all Funded Receivables
(including, without limitation, records adequate to permit the daily
identification of each new Funded Receivable and all Collections of and
adjustments to each existing Funded Receivable). The Originator shall make a
notation in its books and records, including its computer files, to indicate
which Receivables have been funded by the Lender hereunder.

     (c)    Performance and Compliance with Contracts and Credit and Collection
Policy. The Originator will, at its expense, timely and fully perform and comply
with all material provisions, covenants and other promises required to be
observed by it under the Contracts related to the Funded Receivables, and timely
and fully comply in all materials respects with the Credit and Collection Policy
in regard to each Funded Receivable and the related Contract.

     (d)    Sales, Liens, Etc. Except as contemplated in the Transaction
Documents, the Originator will not sell, assign (by operation of law or
otherwise) or otherwise dispose of, or create or suffer to exist any Adverse
Claim upon or with respect to, any Funded Receivable, Related Security, related
Contract or Collections, or upon or with respect to any account to which any
Collections of any Funded Receivables are sent, or assign any right to receive
income in respect thereof.

     (e)    Extension or Amendment of Funded Receivables. Except (i) as provided
in Section 6.02(c), and (ii) for Permitted Terminations the Originator will not
extend, amend or otherwise modify the terms of any Funded Receivable, or amend,
modify or waive any term or condition of any Contract related thereto.

     (f)    Change in Business or Credit and Collection Policy. The Originator
will not make any change in the character of its business or in the Credit and
Collection Policy that would, in either case, materially adversely affect the
collectability of the Funded Receivables or the ability of the Originator to
perform its obligations under this Agreement.

19



     (g)    Audits. The Originator will, from time to time during regular
business hours and upon reasonable notice as requested by the Lender or its
assigns, permit the Lender, or its agents, representatives or assigns, (i) to
examine and make copies of and abstracts from all books, records and documents
(including, without limitation, computer tapes and disks) in the possession or
under the control of the Originator relating to Funded Receivables and the
Related Security, including, without limitation, the related Contracts, and (ii)
to visit the offices and properties of the Originator for the purpose of
examining such materials described in clause (i) above, and to discuss matters
relating to Funded Receivables and the Related Security or the Originator’s
performance hereunder or under the Contracts with any of the officers or
employees of the Originator having knowledge of such matters, in each case
subject to the confidentiality provisions contained herein.

     (h)    Change in Payment Instructions to Obligors. The Originator will not
make any change in its instructions to Obligors regarding payments to be made by
it unless the Lender shall have received notice of such change.

     (i)    Further Assurances.

  (i) Each Borrower agrees from time to time, at its expense, promptly to
execute and deliver all further instruments and documents, and to take all
further actions, that may be necessary or desirable, or that the Lender or its
assignee may reasonably request, to enable the Lender or its assignee to
exercise and enforce its respective rights and remedies under this Agreement.,
Without limiting the foregoing, the Originator will, upon the request of the
Lender or its assignee, execute and file such financing or continuation
statements, or amendments thereto, and such other instruments and documents,
that may be necessary or desirable to perfect, protect or evidence the Lender’s
interest in such Funded Receivables.

     (j)    Reporting Requirements.

  (i) Each Borrower will as soon as available and in any event within 60 days
after the end of the first three quarters of each fiscal year of such Borrower
provide to the Lender its balance sheet as of the end of such quarter and its
statement of income and retained earnings for the period commencing at the end
of the previous fiscal year and ending with the end of such quarter, certified
by the chief financial officer of such Borrower;         (ii) The Originator
will, as soon as available and in any event within 120 days after the end of
each fiscal year of the Originator, provide to the Lender a copy of the annual
report for such year for IKON Office Solutions, Inc. containing financial
statements for such year audited by PricewaterhouseCoopers, LLP or other
independent public accountants reasonably acceptable to the Funding Agent;      
  (iii) Each Borrower will as soon as possible and in any event within five days
after the occurrence of each Event of Termination or Incipient Event of
Termination, provide to the Lender a statement of the chief financial officer of
such Borrower setting forth details of such Event of Termination or Incipient
Event of Termination and the action that such Borrower has taken and proposes to
take with respect thereto;

20



  (iv) Each Borrower will promptly after the sending or filing thereof, provide
to the Lender copies of all reports that such Borrower sends generally to all of
its secured creditors;         (v) Each Borrower will, at least ten Business
Days prior to any change in its name, provide to the Lender a notice setting
forth the new name and the effective date thereof;         (vi) The Originator
will, concurrently with the delivery of each Servicer Report by the Servicer,
provide to the Lender a statement as to whether or not all of the Receivables
under all Contracts arising during the immediately preceding month have been
funded by the Lender and, if less than all of such Receivables have been so
funded, a summary of those Receivables not so funded; and         (vii) Each
Borrower will provide to the Lender such other information respecting the Funded
Receivables or the condition or operations, financial or otherwise, of such
Borrower as the Lender may from time to time reasonably request.

     (k)    No Mergers, Etc. The Borrowers will not (i) consolidate or merge
with or into any other Person, or (ii) sell, lease or transfer all or
substantially all of its assets to any other Person, other than, in each case,
in connection with any Affiliate of the IKON Group.

ARTICLE VI

ADMINISTRATION AND COLLECTION

     SECTION 6.01.    Designation of Servicer. The servicing, administration and
collection of the Funded Receivables shall be conducted by such Person (the
“Servicer”) so designated hereunder from time to time. Until the Lender or its
assignee gives notice to the Originator or the designation of a new Servicer
(which it may only do upon the occurrence of an Event of Termination), the
Originator is hereby designated as, and hereby agrees to perform the duties and
obligations of, the Servicer pursuant to the terms hereof. The Originator agrees
that such notice may be given at any time in the Lender’s or assignee’s
discretion. Upon the Originator’s receipt of such notice, the Originator agrees
that it will terminate its activities as Servicer hereunder in a manner in which
the Lender (or its designee) believes will facilitate the transition of the
performance of such activities to the new Servicer, and the Originator shall use
its best efforts to assist the Lender (or its designee) to take over the
servicing, administration and collection of the Funded Receivables, including,
without limitation, providing access to and copies of all computer tapes or
disks and other documents or instruments that evidence or relate to Funded
Receivables maintained in its capacity as Servicer and access to all employees
and officers of the Originator responsible with respect thereto. The Lender at
any time after giving such notice may designate as Servicer any Person
(including itself) to succeed the Originator or any successor Servicer, if such
Person shall consent and agree to the terms hereof. The Servicer may, with the
prior consent of the Lender, subcontract with any other Person for the
servicing, administration or collection of Funded Receivables. Any such
subcontract shall not affect the Servicer’s liability for performance of its
duties and obligations pursuant to the terms hereof.

     SECTION 6.02.    Duties of Servicer. (a) The Servicer shall take or cause
to be taken all such actions as may be necessary or advisable to collect each
Funded Receivable from time to time, all in accordance with applicable laws,
rules and regulations, with reasonable care and diligence, and in accordance
with the Credit and Collection Policy. The Lender hereby appoints

21



the Servicer from time to time designated pursuant to Section 6.01 as agent to
enforce its rights in the Funded Receivables, the Related Security and the
Collections, with respect thereto. In performing its duties as Servicer, the
Servicer shall exercise the same care and apply the same policies as it would
exercise and apply in respect of all its Receivables and shall act in the best
interests of the Lender and its assignees.

     (b)    Prior to the 13th calendar day of each month, the Servicer shall
prepare and forward to the Lender (i) a Servicer Report, relating to all then
outstanding Funded Receivables, and the Related Security and Collections with
respect thereto, in each case, as of the close of business of the Servicer on
the last day of the immediately preceding month, and (ii) if requested by the
Lender, a listing by Obligor of all Funded Receivables correlating Funded
Receivables and Transfers, together with an aging report of such Funded
Receivables.

     (c)    If no Event of Termination or Incipient Event of Termination shall
have occurred and be continuing, the Originator, while it is the Servicer, may,
in accordance with the Credit and Collection Policy, extend the maturity or
adjust the Outstanding Balance of any Funded Receivable as the Originator deems
appropriate to maximize Collections thereof.

     (d)    The Originator shall deliver to the Servicer and the Servicer shall
hold in trust for the Originator and the Lender in accordance with their
respective interests, all documents, instruments and records (including, without
limitation, computer tapes or disks) which evidence or relate to Funded
Receivables.

     (e)    The Servicer shall as soon as practicable following receipt turn
over to the Originator any cash collections or other cash proceeds received with
respect to Receivables not constituting Funded Receivables less all reasonable
and appropriate out of pocket costs and expenses of the Servicer of servicing,
collecting and administering the Receivables to the extent not covered by the
Collection Fee received by it.

     (f)    The Servicer also shall perform the other obligations of the
“Servicer” set forth in this Agreement with respect to the Funded Receivables.

     SECTION 6.03    Collection Fee. The Lender shall pay to the Originator, so
long as it is acting as the Servicer hereunder, a periodic collection fee (the
“Collection Fee”) of 1% per annum on the average daily outstanding Lender’s
Interest with respect to the Funded Receivables, payable on the fifteenth
calendar day of each month (or, if such day is not a Business Day, the
immediately succeeding Business Day) or such other day during each calendar
month as the Lender and the Servicer shall agree. The Collection Fee shall be
payable solely to the extent Collections are available therefor in accordance
with the priorities set forth in the Asset Backed Loan Agreement. So long as the
Originator is acting as the Servicer hereunder, amounts paid as the Collection
Fee pursuant to this Section 6.02 shall reduce, on a dollar-for-dollar basis,
the obligation of the Lender to pay the “Collection Fee” pursuant to Section
1.04(c) of the Asset Backed Loan Agreement, provided that such obligation of the
Lender shall in no event be reduced below zero.

     SECTION 6.04.    Certain Rights of the Lender. Following the occurrence of
an Event of Termination or Incipient Event of Termination:

     (a)    the Lender may, at any time, direct the Obligors of Funded
Receivables and any Person obligated on any Related Security, or any of them,
that payment of all amounts payable under any Funded Receivable shall be made
directly to the Lender or its designee.

22



     (b)    The Originator shall, at any time upon the Lender’s request and at
the Originator’s expense, direct that payments of all amounts payable under such
Funded Receivables be made directly to the Lender or its designee.

     (c)    At the Lender’s request and at the Originator’s expense, the
Originator and the Servicer shall (i) assemble all of the documents, instruments
and other records (including, without limitation, computer tapes and disks) that
evidence or relate to the Funded Receivables, and the related Contracts and
Related Security, or that are otherwise necessary or desirable to collect the
Funded Receivables, and shall make the same available to the Lender at a place
selected by the Lender or its designee, and (ii) segregate all cash, checks and
other instruments received by it from time to time constituting Collections of
Funded Receivables in a manner acceptable to the Lender and, promptly upon
receipt, remit all such cash, checks and instruments, duly indorsed or with duly
executed instruments of transfer, to the Lender or its designee. The Lender
shall also have the right to make copies of all such documents, instruments and
other records at any time.

     (d)    The Originator authorizes the Lender to take any and all steps in
the Originator’s name and on behalf of the Originator that are necessary or
desirable, in the determination of the Lender, to collect amounts due under the
Funded Receivables.

     SECTION 6.05.    Rights and Remedies. (a) If the Originator or the Servicer
fails to perform any of its obligations under this Agreement, the Lender may
(but shall not be required to) itself perform, or cause performance of, such
obligation, and, if the Originator (as Servicer or otherwise) fails to so
perform, the costs and expenses of the Lender incurred in connection therewith
shall be payable by the Originator as provided in Section 8.01 or Section 9.04
as applicable.

     (b)    The Originator shall perform all of its obligations under the
Contracts related to the Funded Receivables to the same extent as if the
Originator had not assigned Receivables hereunder and the exercise by the Lender
of its rights hereunder shall not relieve the Originator from such obligations
or its obligations with respect to the Funded Receivables. The Lender shall not
have any obligation or liability with respect to any Funded Receivables or
related Contracts, nor shall the Lender be obligated to perform any of the
obligations of the Originator thereunder.

     (c)    The Originator shall cooperate with the Servicer in collecting
amounts due from Obligors in respect of the Funded Receivables.

     SECTION 6.06.    Transfer of Records to Lender. Following an Event of
Termination or Incipient Event of Termination, the Originator hereby grants to
the Lender an irrevocable non-exclusive license to the use of the Originator’s
computer software system to access and create records relating to the Funded
Receivables and the records relating to the Funded Receivables. Such license
shall be without royalty or payment of any kind, is coupled with an interest,
and shall be irrevocable until all of the Funded Receivables are either
collected in full or become Defaulted Receivables. Furthermore, upon the
occurrence of an Event of Termination or Incipient Event of Termination, at the
request of the Lender or its assignee, the Originator will deliver to the Lender
copies of all Contracts relating to the Funded Receivables and all records
relating to such Contracts and the Funded Receivables, whether in hard copy or
in magnetic tape or diskette format (which if in magnetic tape or diskette
format shall be compatible with the Lender’s computer equipment).

     The Originator shall take such action requested by the Lender, from time to
time hereafter, that may be necessary or appropriate to ensure that the Lender
has an enforceable interest in the records relating to the Funded Receivables
and has rights to the use of the Originator’s computer software system to access
and create such records.

23



 

     In recognition of the Originator’s need to have access to the records
relating to the Funded Receivables, the Lender hereby grants to the Originator
an irrevocable license to access such records in connection with any activity
arising in the ordinary course of the Originator’s business or in performance of
its duties as Servicer, provided that (i) the Originator shall not disrupt or
otherwise interfere with the Lender’s use of and access to such records during
such license period and (ii) the Originator consents to the assignment and
delivery of the records (including any information contained therein relating to
the Originator or its operations) to any assignees or transferees of the Lender
provided they agree to hold such records confidential.

     Notwithstanding anything to the contrary, this Section 6.06 shall be
subject to, and subordinate to, the terms and conditions of the Security
Agreements.

ARTICLE VII

EVENTS OF TERMINATION

    SECTION 7.01.    Events of Termination. If any of the following events
(“Events of Termination”) shall occur and be continuing:

     (a)    Any of: (x) either Borrower; (y) the Originator or (z) the Servicer
(if the Originator or any of its Affiliates) (i) shall fail to perform or
observe any term, covenant or agreement under this Agreement (other than as
referred to in clause (ii) of this subsection (a)) and such failure shall remain
unremedied for three Business Days after the receipt of notice or actual
knowledge thereof or (ii) shall fail to make when due any payment or deposit to
be made by it under this Agreement; or

     (b)    Any representation or warranty made or deemed made by the Originator
(or any of its officers) under or in connection with this Agreement or any
information or report delivered by the Originator pursuant to this Agreement
shall prove to have been incorrect or untrue in any material respect when made
or deemed made or delivered; or

     (c)    Any member of the IKON Group or any Subsidiary thereof shall fail to
pay any principal of or premium or interest on any of its Debt which is
outstanding in a principal amount of at least $10,000,000 in the aggregate when
the same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Debt; or any other event shall occur or condition
shall exist under any agreement or instrument relating to any such Debt and
shall continue after the applicable grace period, if any, specified in such
agreement or instrument, if the effect of such event or condition is to
accelerate, or to permit the acceleration of, the maturity of such Debt; or any
such Debt shall be declared to be due and payable, or required to be prepaid
(other than by a regularly scheduled required prepayment), redeemed, purchased
or defeased, or an offer to repay, redeem, purchase or defease such Debt shall
be required to be made, in each case prior to the stated maturity thereof; or

     (d)    Any member of the IKON Group or any Subsidiary thereof shall
generally not pay its debts as such debts become due, or shall admit in writing
its inability to pay its debts generally, or shall make a general assignment for
the benefit of creditors; or any proceeding shall be instituted by or against
any such member or Subsidiary seeking to adjudicate it a bankrupt or insolvent,
or seeking liquidation or, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee,
custodian or other similar official for it or for any substantial

24



part of its property and, in the case of any such proceeding instituted against
it (but not instituted by it), either such proceeding shall remain undismissed
or unstayed for a period of 30 days, or any of the actions sought in such
proceeding (including, without limitation, the entry of an order for relief
against, or the appointment of a receiver, trustee, custodian or other similar
official for, it or for any substantial part of its property) shall occur; or
any such member or Subsidiary shall take any corporate action to authorize any
of the actions set forth above in this subsection (d); or

     (e)    A Trigger Event (excluding for these purposes Trigger Events (c)
(only in so far as it relates to the Lender and excluding representation (g)),
(d) (except in so far as it relates to paragraph (n) of Exhibit IV to the Asset
Backed Loan Agreement) and (j) (in so far as it relates to any material adverse
change in the business, operations, property or financial or other condition,
taken as a whole, of the Lender) and (n)) shall have occurred under the Asset
Backed Loan Agreement; or

     (f)    There shall have occurred any material adverse change in the
financial condition or operations taken as a whole of the Originator since 30
September 2000; or there shall have occurred any event which may materially
adversely affect the collectability of the Funded Receivables or the ability of
the Originator to collect Funded Receivables or otherwise perform its
obligations under this Agreement; or

     (g)    Either Borrower shall cease to be owned directly or indirectly by
the Parent;

then, and in any such event, the Lender may (with the consent of the Funding
Agent), by notice to the Borrowers, take any of the following actions: (w)
declare the Facility Termination Date to have occurred, (x) without limiting any
right under this Agreement to replace the Servicer, designate another Person to
succeed the Originator as Servicer, (y) declare the Advances to be immediately
due and payable (whereupon the same shall become so payable together with
accrued interest thereon and any other sums then owed by the Borrowers
hereunder) or declare the Advances to be due and payable on demand of the
Lender; and/or (z) declare that the Commitment shall be cancelled, whereupon the
same shall be cancelled and reduced to zero; and/or (aa) require (which
requirement shall be binding on the Borrowers) such changes (if any) to the
arrangements relating to the servicing and collection of Funded Receivables, and
the application of Collections in accordance with the provisions hereof, as may
from time to time be specified by the Lender; and provided, that, automatically
upon the occurrence of any event (without any requirement for the passage of
time or the giving of notice) described in paragraph (d) of this Section 7.01,
the Facility Termination Date shall occur, the Originator (if it is then
servicing as the Servicer) shall cease to be the Servicer, and the Lender (or
its assignees or designees) shall become the Servicer and the Advances shall
become immediately due and payable. Upon any such declaration or designation or
upon such automatic termination, the Lender shall have, in addition to the
rights and remedies under this Agreement, all other rights and remedies with
respect to the Receivables provided after default under the UCC and under other
applicable law, which rights and remedies shall be cumulative.

ARTICLE VIII

INDEMNIFICATION

     SECTION 8.01.    Indemnities by the Borrowers. Without limiting any other
rights which the Lender may have hereunder or under applicable law, the
Borrowers hereby agree on a joint and several basis to indemnify the Lender and
its assigns and transferees (each, an “Indemnified Party”) from and against any
and all damages, claims, losses, liabilities and related costs and expenses,
including reasonable attorneys’ fees and disbursements (all of the foregoing
being collectively referred to as “Indemnified Amounts”), awarded against or
incurred by any

25



Indemnified Party in connection with the transactions contemplated by this
Agreement. It is expressly agreed and understood by the parties hereto (i) that
the foregoing indemnification is not intended to, and shall not, constitute a
guarantee of the collectability or payment of the Transferred Receivables and
(ii) that nothing in this Section 8.01 shall require either Borrower to
indemnify any Person (1) for Receivables which are not collected, not paid or
uncollectable on account of the insolvency, bankruptcy, or financial inability
to pay of the applicable Obligor, (2) for damages, losses, claims or liabilities
or related costs or expenses resulting from such Person’s gross negligence or
willful misconduct, or (3) for any income taxes or franchise taxes incurred by
such Person arising out of or as a result of this Agreement or in respect of any
Funded Receivable or any Contract.

     SECTION 8.02.    Recourse. No recourse under any obligation, covenant or
agreement of the Lender contained in this Agreement shall be had against J.H.
Management Corporation (“JHM”) or any incorporator, stockholder, officer,
director or employee of the Lender or JHM, by the enforcement of any assessment
or by any legal or equitable proceedings, by virtue of any statute or otherwise;
it being expressly agreed and understood that this Agreement is solely a
corporate obligation of the Lender, and that no personal liability whatever
shall attach to or be incurred by the incorporators, stockholders, officers,
directors or employees of the Lender or JHM, or any of them under or by reason
of any of the obligations, covenants or agreements of the Lender contained in
this Agreement, or implied therefrom, and that any and all personal liability
for breaches by the Lender of any of such obligations, covenants or agreements
either at common law or at equity, or by stature or constitution, of JHM and
every such incorporator, stockholder, officer, director or employee is hereby
expressly waived as a condition of and in consideration for the execution of
this Agreement; provided, however, that nothing in this Section 8.02 shall
relieve any of the foregoing persons or entities from any liability arising from
his, her or its willful misconduct or intentional misrepresentation.

ARTICLE IX

MISCELLANEOUS

     SECTION 9.01.    Amendments, Etc. No amendment or waiver of any provision
of this Agreement or consent to any departure by either Borrower therefrom shall
be effective unless in a writing signed by the Lender and consented to by the
Funding Agent and, in the case of any amendment, also signed by each Borrower,
and then such amendment, waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that no such material amendment shall be effective until both Moody’s
and S&P have notified the Funding Agent in writing that such action will not
result in a reduction or withdrawal of the rating of any of the Commercial
Paper. No failure on the part of the Lender to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any right hereunder preclude any other or further
exercise thereof or the exercise of any other right.

     SECTION 9.02.    Notices, Etc. All notices and other communications
hereunder shall, unless otherwise stated herein, be in writing (which shall
include facsimile communication) and be faxed or delivered to, each party
hereto, at its address set forth under its name on the signature pages hereof or
at such other address as shall be designated by such party in a written notice
to the other parties hereto. Notices and communications by facsimile shall be
effective when sent (and shall be followed by hard copy sent by regular mail),
and notices and communications sent by other means shall be effective when
received.

     SECTION 9.03.    Binding Effect: Assignability. (a) This Agreement shall be
binding upon and inure to the benefit of the Borrowers, the Lender and their
respective successors and assigns;

26



provided, however, that neither Borrower may assign its rights or obligations
hereunder or any interest herein without the prior written consent of the Lender
and the Lender may assign its rights or obligations hereunder only with the
prior written consent of the Borrowers (which consent is hereby given for an
assignment by way of security pursuant to the Asset Backed Loan Agreement).

     (b)    This Agreement shall create and constitute the continuing
obligations of the parties hereto in accordance with its terms, and shall remain
in full force and effect until such time, after the Facility Termination Date,
when all of the Funded Receivables are either collected in full or become
Defaulted Receivables; provided, however, that rights and remedies with respect
to any breach of any representation and warranty made by the Originator pursuant
to Article IV and the provisions of Article VIII Sections 9.04, 9.05 and 9.06
shall be continuing and shall survive any termination of this Agreement.

     SECTION 9.04.    Costs, Expenses and Taxes. (a) In addition to the rights
of indemnification granted to the Lender pursuant to Article VIII hereof, the
Borrowers agree on a joint and several basis to pay on demand all costs and
expenses in connection with the preparation, execution and delivery of this
Agreement and the other documents and agreements to be delivered hereunder,
including, without limitation, (i) the reasonable fees and out-of-pocket
expenses of counsel for the Lender (subject to the Fee Letter and including the
reasonable allocable fees of the Lender’s in-house counsel) with respect thereto
and with respect to advising the Lender as to its rights and remedies under this
Agreement and (ii) any fees and expenses payable to the Rating Agencies in
connection with the transactions contemplated herein, and the Borrowers agree on
a joint and several basis to pay all costs and expenses, if any (including
reasonable counsel fees and expenses), in connection with the enforcement of
this Agreement and the other documents to be delivered hereunder excluding,
however, any costs of enforcement or collection of Funded Receivables.

     (b)    In addition, the Borrowers agree on a joint and several basis to pay
any and all stamp and other taxes and fees payable in connection with the
execution, delivery, filing and recording of this Agreement or the other
documents or agreements to be delivered hereunder, and the Borrowers agree on a
joint and several basis to save each Indemnified Party harmless from and against
any liabilities with respect to or resulting from any delay in paying or
omission to pay such taxes and fees.

     SECTION 9.05.    No Proceedings. The Borrowers hereby agree that they will
not institute against the Lender any proceeding of the type referred to in
Section 7.01(d) so long as there shall not have elapsed one year plus one day
since the later of (i) the Facility Termination Date and (ii) the date on which
all of the Funded Receivables are either collected in full or become Defaulted
Receivables.

     SECTION 9.06.    Confidentiality. Unless otherwise required by applicable
law, each party hereto agrees to maintain the confidentiality of this Agreement,
any information acquired respecting proprietary business information, trade
secrets, customer lists and individual customer information in communications
with third parties and otherwise; provided that this Agreement may be disclosed
(i) to third parties to the extent such disclosure is made pursuant to a written
agreement of confidentiality in form and substance reasonably satisfactory to
the other party hereto, (ii) to such party’s legal counsel and auditors and the
Lender’s assignees, if they agree in each case to hold it confidential, (iii) in
connection with SEC filings (provided that such filings only refer to a
multi-seller asset-backed commercial paper conduit sponsored by J.P. Morgan
Chase and not specifically to PARCO); (iv) with the prior written consent of the
other party; and (v) to the Rating Agencies.

27



     SECTION 9.07. GOVERNING LAW: SUBMISSION TO JURISDICTION: INTEGRATION

     (a)   This Agreement shall be governed by, and construed in accordance with
the laws of the State of New York (without giving effect to the conflict of laws
principles thereof). Each of the parties hereto hereby submits to the
non-exclusive jurisdiction of the United States District Court for the Southern
District of New York and of any New York state court sitting in The City of New
York for purposes of all legal proceedings arising out of or relating to this
Agreement or the transactions contemplated hereby. Each of the parties hereto
hereby irrevocably waives, to the fullest extent it may effectively do so, any
objection which it may now or hereafter have to the laying of the venue of any
such proceeding brought in such a court and any claim that any such proceeding
brought in such a court has been brought in an inconvenient forum. Nothing in
this Section 9.07 shall affect the right of any party hereto to bring any action
or proceeding against any party hereto or its respective properties in the
courts of other jurisdictions.

     (b)   Each of the parties hereto hereby waives any right to have a jury
participate in resolving any dispute, whether sounding in contract, tort or
otherwise among any of them arising out of, connected with, relating to or
incidental to the relationship between them in connection with this Agreement or
the other Transaction Documents.

     (c)   This Agreement contains the final and complete integration of all
prior expressions by the parties hereto with respect to the subject matter
hereof and shall constitute the entire Agreement among the parties hereto with
respect to the subject matter hereof superseding all prior oral or written
understandings.

     (d)   Each Borrower shall appoint and at all times maintain an authorised
agent in the State of New York upon whom process may be served in any action
arising out of or based upon this Agreement or the transactions contemplated
hereby that may be instituted in the United States District Court for the
Southern District of New York and of any New York State court sitting in The
City of New York by any party to this Agreement.

     SECTION 9.08. Third Party Beneficiary. Each of the parties hereto hereby
acknowledges that the Lender may assign all or any portion of its rights under
this Agreement pursuant to the Asset Backed Loan Agreement, and the Originator
hereby consents to any such assignment. All such assignees, including parties to
the Asset Backed Loan Agreement in the case of assignment to such parties, shall
be third party beneficiaries of, and shall be entitled to enforce the Lender’s
rights and remedies under, this Agreement to the same extent as if they were
parties thereto, except to the extent specifically limited under the terms of
their assignment.

     SECTION 9.09. Tax Treatment. It is the intention of the Originator and the
Lender that for federal, state and local income and franchise tax purposes, the
Loan will be treated as evidence of indebtedness of the Borrowers secured by the
Receivables, the Related Security and Collections and other proceeds thereof.
The Borrowers and the Lender, by entering into this Agreement, intend to treat
the Loan as indebtedness. The provisions of this Agreement and all related
Transaction Documents shall be construed to further such intentions of the
parties hereto.

     SECTION 9.10. Execution in Counterparts. This Agreement may be executed in
any number of counterparts, each of which when so executed shall be deemed to be
an original and all of which when taken together shall constitute one and the
same agreement.

     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

BORROWER: IKON OFFICE SOLUTIONS DUBLIN LIMITED   By:    

--------------------------------------------------------------------------------

    Name:    PAUL SMITHWICK   Title:       DIRECTOR                  Chase
Manhattan House   International Financial Services Centre   Dublin 1   Ireland  
Attention: Shona Cullen   Telephone:  353 (1) 612 3202   Telecopy: 353 (1) 612
5774         for the purposes of notices, with a copy to:         IKON Office
Solutions, Inc.   70 Valley Stream Parkway   Malvern, PA 19355   USA        
Attention: Jack Quinn       BORROWER: IKON CAPITAL PLC              By:    

--------------------------------------------------------------------------------

    Name:    K.P. MARSHALL   Title:       DIRECTOR                  IKON Capital
PLC   Ikon House   Ullswater Crescent   Coulsdon   Surrey CR5 2EQ   Attention:
Philip Marshall   Telephone: 44 (0) 20 8668 7474   Telecopy: 44 (0) 20 8668 8877

  with a copy to:                   IKON Office Solutions, Inc.   70 Valley
Stream Parkway   Malvern, PA 19355   USA   Attention:   Jack Quinn   Telephone:
      Telecopy:    

30

LENDER:
ROCHFORD, INC.
             
By: 
J.H. Management Corporation, its Manager               By:       

--------------------------------------------------------------------------------

 
Name:
R DOUGLAS DONALDSON  
Title:
TREASURER                 
Rochford, Inc.
 
c/o J.H. Management Corporation
 
PO Box 4024
 
One International Place
 
Room 569
 
Boston, Massachusetts 02110
                
Attention:
R Douglas Donaldson  
Telephone:
(617) 951 7690  
Telecopy:
(617) 951 7050

 

 

 

 

 

 

 

 

 

 

FUNDING AGENT: THE CHASE MANHATTAN BANK               By:     

--------------------------------------------------------------------------------

  Name:   LARA GRAFF   Title:   VICE PRESIDENT                

  THE CHASE MANHATTAN BANK   450 West 33rd Street   15th Floor   New York, NY
10001   Attention:   Lara Graff   CFMS-PARCO Manager   Telephone:   (212)
946_3748   Telecopy:   (212) 946_8098                   with a copy to:        
  CHASE SECURITIES INC.   270 Park Avenue, 7th Floor   New York, NY 10017  
Attention:   Paterno Luzano   Telephone:   (212) 834-5381   Telecopy:   (212)
834-6562

32

EXHIBIT A

CREDIT AND COLLECTION POLICY



33



 


EXHIBIT B

LOCATION OF ORIGINATOR AND RECORDS OF THE RECEIVABLES

The principal place of business and chief executive offices of the Originator
are located at:

IKON House
Ullswater Crescent
Coulsdon
Surrey CR5 2EQ

The original records concerning the Receivables (and all original documents
related thereto) are located at the offices of the Servicer at:

IKON House
Ullswater Crescent
Coulsdon
Surrey CR5 2EQ

34




EXHIBIT C

FORM OF REVOLVING CREDIT NOTE

£____________
[   ] , 2001

     Reference is made to the IKON Loan Agreement, dated as of 30 March, 2001
(as amended, supplemented or otherwise modified and in effect from time to time,
the “Agreement”), by and among IKON OFFICE SOLUTIONS DUBLIN LIMITED AND IKON
CAPITAL PLC as borrowers (in such capacity, the “Borrowers”), ROCHFORD, INC. (in
such capacity the “Lender”) and THE CHASE MANHATTAN BANK (“Chase”), as funding
agent (in such capacity (the “Funding Agent”). Terms defined in the Agreement,
or incorporated therein by reference, are used herein as therein defined.

     The Borrowers, for the value received, hereby promise to pay to the order
of [   ] (the “Lender”), at its office at [   ] or such other office as the
Lender may designate, the principal amount of [   ], or if less, the unpaid
principal amount of all Loans outstanding and owing to the Lender under the
Agreement. Each Loan shall be due and payable as provided in the Agreement. The
Borrowers also promise to pay interest on the unpaid principal amount hereof
from time to time outstanding, at such interest rate and on such dates as are
determined pursuant to the Agreement. All such principal and interest shall be
payable in lawful money of the United Kingdom of Great Britain in same day funds
in [   ].

     Each Loan by the Borrowers from the Lender, and each reduction or increase
in the Outstanding Loans in respect of each Loan evidenced hereby, shall be
indicated by the Funding Agent on the grid attached hereto which is part of this
Note.

     This Note is made without recourse except as otherwise provided in the
Agreement.

     This Note shall be governed by, and construed in accordance with, the laws
of the State of New York.

     IN WITNESS WHEREOF, each of the undersigned has caused this Note to be duly
executed and delivered by its duly authorized officer as of the date first above
written.

[BORROWERS]
       

By:
 

--------------------------------------------------------------------------------


 
Name:

 
Title:

 

   

By:
 

--------------------------------------------------------------------------------

   
Name:
   
Title:

35




EXHIBIT D

FORM OF LOAN CERTIFICATE



Date of Loan Principal
Amount of
Loan Payments or
Prepayments of
Principal
Balance
Outstanding
Notation
Made By

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

36




EXHIBIT E

FORM OF PAYDOWN NOTICE

___________, ____

THE CHASE MANHATTAN BANK
450 West 33rd Street,
15th Floor
New York, NY 10001
Attention: Lara Graff

 

Ladies and Gentlemen:

Reference is hereby made to the IKON Loan Agreement dated as of 30 March 2001
(as amended, supplemented or otherwise modified, the "IKON Loan Agreement"),
among IKON Office Solutions Dublin Limited, as Borrower, IKON Capital Plc, as
Borrower, Servicer and Originator, Rochford, Inc. as Lender and The Chase
Manhattan Bank, as Funding Agent. Capitalized terms used in this Paydown Notice
and not otherwise defined herein shall have the meanings assigned thereto in the
IKON Loan Agreement.

This letter constitutes a Paydown Notice pursuant to Section 2.3 of the IKON
Loan Agreement. The Borrowers desire to reduce the Outstanding Loans on
_________, ______1 by the application of £________ in cash to pay the
Outstanding Loans and Interest accrued to and to accrue (until such cash can be
used to pay Commercial Paper notes) with respect to such Outstanding Loans,
together with all costs related to such reduction of Outstanding Loans.

We hereby confirm that the requirements of Section 2.03(e) and Section 8.2 of
the Debenture have been complied with in full.

IN WITNESS WHEREOF, the undersigned has caused this Paydown Notice to be
executed by its duly authorized officer as of the date first above written.

[                     ]
By: _______________________
Name:
Title:

_______________________

1 Notice must be given at least ten Business Days' prior to the requested
paydown date, in the case of reductions in excess of £25,000,000 or at least two
Business Days' prior to the requested paydown date, in the case of reductions of
£25,000,000 or less.

37




EXHIBIT F

SOLVENCY CERTIFICATE

[LETTERHEAD OF IKON CAPITAL PLC/IKON OFFICE SOLUTIONS DUBLIN LIMITED]

Solvency Certificate

To: [Rochford, Inc.]

WE HEREBY CERTIFY that, having made or having caused to be made all appropriate
searches and investigations of the books and records of [IKON Capital PLC/IKON
Office Solutions Dublin Limited] (the “Company”) the information held by the
Registrar of Companies on [   ], the Company’s accounts (both management and
those required by law) and the officers of the Company and having duly
considered the provision of the insolvency laws of the United Kingdom we have
determined that

(a)

the Company is not unable to pay its debts within the meaning of section 123(1)
of the Insolvency Act 1986 or otherwise, and will not become unable to do so in
consequence of the execution and delivery of the Loan Agreement to be entered
into dated as of 30 March 2001 with, inter alios, Rochford, Inc. (the “Loan
Agreement”), and the debenture dated 30 March 2001 between Rochford, Inc. and
the Company (the “Debenture”) to be entered into by the Company in connection
therewith;


(b)

the Company’s assets exceed, as at and immediately after execution of the Loan
Agreement and the Debenture, its liabilities (actual, contingent and
prospective) and will continue to do so notwithstanding the entry into of the
Loan Agreement and the Debenture for the purposes of section 123(2) and 240(3)
of the Insolvency Act 1986;


(c)

no execution or other process issued on a judgment, decree or order of any court
in favour of a creditor of the Company remains unsatisfied in whole or in part;


(d)

no corporate action has been taken or is pending and to the best of our
knowledge, information and belief no other steps have been taken and no legal
proceedings have been commenced or are threatened or are pending for (i) the
winding-up, liquidation, dissolution, administration or reorganisation of the
Company; or (ii) the Company to enter into any composition or arrangement with
its creditors; or (iii) the appointment of a receiver, administrative receiver,
trustee or similar officer in respect of the Company or any of its property,
undertaking or assets. To the best of our knowledge, information and belief, no
event equivalent to any of the foregoing has occurred in or under the laws of
any relevant jurisdiction;


(e)

in entering into and performing its obligations under the Loan Agreement and the
Debenture, the Company is not influenced by any desire to give a preference to
any person within the meaning of Section 239 of the Insolvency Act 1986;


(f)

in entering into the Transactions it was not the purpose of the Company to put
assets beyond the reach of a person who is making, or may at some time make, a
claim against

38



the Company or of otherwise prejudicing the interest of such a person in
relation to the claim which he is making or may make;


(g)

the Loan Agreement and the Debenture are entered into by the Company in good
faith and for the purpose of carrying on its business, and there are reasonable
grounds for believing that its entry into such agreements and its performance of
its obligations thereunder will benefit the Company.

Each Director and Company Secretary who signs this Certificate will not be held
personally liable for the contents of or omissions from this Certificate, except
to the extent of such signatory’s fraud, negligence or wilful default.

Terms defined in the Loan Agreement and the Debenture shall have the same
meaning where used in this Certificate.

DATED [          ]   By:   Name:     Title: Director/Company Secretary        
By:   Name:     Title: Director/Company Secretary

39

